UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     WILLIAM S. ZEIGLER,                             DOCKET NUMBER
                    Appellant,                       DA-0752-13-0912-I-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: September 25, 2015
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           William S. Zeigler, APO, APO/FPO Europe, pro se.

           Heather A. Masten, Ft. Sam Houston, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the April 13, 2013 initial
     decision in this appeal. Initial Appeal File, Tab 24, Initial Decision; Petition for




     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     Review (PFR) File, Tab 1. 2 During later settlement discussions, the appellant
     decided to withdraw the petition for review and submitted a letter to that effect.
     PFR File, Tab 4.     The appellant’s letter includes a statement signed by the
     agency’s representative, declaring that the agency has no objection to the
     withdrawal of the petition for review. Id.
¶2         Finding that withdrawal is appropriate under these circumstances, we
     DISMISS the petition for review as withdrawn with prejudice to refiling. The
     initial decision of the administrative judge is final. This is the Board’s final order
     in this matter.   Title 5 of the Code of Federal Regulations, section 1201.113
     (5 C.F.R. § 1201.113).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the
     United States Court of Appeals for the Federal Circuit. You must submit your
     request to the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
     days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
     Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
     has held that normally it does not have the authority to waive this statutory



     2
       This appeal was at one time part of a consolidation of furlough appeals in Army Med
     Com-Fort Sam Houston v. Department of Defense, MSPB Docket No. DA-0752-14-
     0425-I-1, but the administrative judge later removed this appeal from the consolidation
     and issued an initial decision under the appellant’s individual docket number. See
     William S. Zeigler v. Department of the Army, MSPB Docket No. DA-0752-13-0912-I-
     1, Initial Decision (Apr. 3, 2015).
                                                                                  3

deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional     information     is    available    at    the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the United States Court of Appeals for the Federal Circuit, you may visit our
website at http://www.mspb.gov/probono for information regarding pro bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.